Exhibit 10.37

 


WAREHOUSE SERVICES AGREEMENT

 

THIS WAREHOUSE AGREEMENT (this “Agreement”), is entered into as of June 30,
2003, by and between Poore Brothers, Inc., a Delaware corporation (“Poore
Brothers”), and Customized Distribution Services, Inc., a Pennsylvania
corporation (“Warehouseman”).

 


I.                INITIAL TERM


 

The initial term of this Agreement shall commence the earlier of December 1,
2003 or the first of the month after the building is completed and shall
terminate on December 31, 2008 (the “Term”).

 


II.            WAREHOUSING AND SERVICES; PAYMENT


 

A.           During the Term, Warehouseman shall perform certain services for
Poore Brothers, including, without limitation, receipt, put away, storage, order
selection, shipment, related customer service and administrative functions and
other services described in Schedule A to this Agreement (collectively, the
“Services”). Warehouseman shall furnish all personnel, materials, equipment’,
supplies and other accessories necessary to perform safely and efficiently the
Services and the Services shall be performed by Warehouseman in a good and
workmanlike manner.

 

B.             Rates and charges for the Services are as set forth in Schedule B
to this Agreement. Poore Brothers and Warehouseman shall review such rates
annually. Poore Brothers guarantees minimum annual receipt will be one hundred
twenty (120) thousand pallets through the Term of this Agreement. For any
services not specified in this Agreement or in Schedule A, Poore Brothers shall
pay to the Warehouseman such consideration as may be mutually agreed upon in
advance in writing. Charges shall be paid by Poore Brothers within twenty (20)
days after receipt of Warehouseman’s statement or invoice for such services with
terms of 1% 10 net 20.

If Poore Brothers, in its reasonable judgment, determines following the end of
the first twelve (12) months of the term hereof that Poore Brothers Gross Sales
of its “Crunch Toons” product line for the preceding twelve (12) months have not
equaled or exceeded an amount necessary to sustain the 120,000 pallet annual
volume guarantee in years 2-5 hereof and provided Poore Brothers is not in
default in the performance of any of the covenants or terms and conditions of
this Agreement either at the time of giving the required Termination Notice
defined herein or on the Termination Date defined herein, Poore Brothers shall
have a one-time option to terminate this Agreement subject to the terms and
conditions of this paragraph (the “Gross Sales Termination Option”). If Poore
Brothers desires to exercise the Gross Sales Termination Option, Poore Brothers
shall give written notice to CDS of Poore Brothers desire to exercise the Gross
Sales Termination Option (the “Termination Notice”) within thirty (30) days
following the Thirteenth (13th) month of the Agreement. Within fifteen (15) days
of its receipt of Poore Brothers Termination Notice, CDS shall notify Poore
Brothers whether the Gross Sales Termination Option may be exercised and, if so,
the date on which the Agreement will be terminated (the “Termination Date”). The
Termination Date shall be no later than thirty (30) days following CDS’s notice
to Poore Brothers that the Gross Sales Termination Option may be exercised.

If Poore Brothers exercises the Gross Sales Termination Option and as conditions
precedent to the effectiveness thereof: (a) Poore Brothers shall be fully liable
for all accrued payments under this Agreement which shall become due, and for
the prompt and complete performance of all terms and conditions of this
Agreement, through and including the Termination Date; (b) Poore Brothers shall
pay CDS, on or prior to the Termination Date, $844,500 less the corresponding
amounts for any contracts listed on the attached Exhibit    , which are then
assumed by Poore Brothers, provided CDS executes all documents necessary to
accomplish such assignment and assumption on or prior to the Termination Date,
free and clear of any liens of any nature; and (c) all personal property of CDS
on the Premises, including, but not limited to, the office furniture, computers
and related hardware along with other office equipment shall become the property
of Poore Brothers upon the Termination Date and CDS shall execute a bill of sale
accordingly transferring title of same free and clear of any liens of any
nature.

 

1

--------------------------------------------------------------------------------


 

If Poore Brothers does not validly and timely exercise the Gross Sales
Termination Option set forth herein, or if all the terms and conditions set
forth above for exercise of the Gross Sales Termination Option are not entirely
satisfied, then; (a) this Agreement shall continue beyond the Termination Date,
and Poore Brothers shall continue to be bound by the terms of this Agreement as
if no Gross Sales Termination Option had ever existed or been exercised; (b) the
Term hereof shall expire as originally set forth, unless sooner terminated by
CDS in accordance with the terms of this Agreement; and, (c) Poore Brothers
shall have no further right thereafter to terminate this Agreement except as
otherwise specifically provided herein.

The Gross Sales Termination Option set forth herein is not transferable. The
parties hereto acknowledge and agree that they intend that the Gross Sales
Termination Option shall be “personal” to Poore Brothers, and that in no event
shall any assignee or sub lessee of Poore Brothers have any right to exercise
the Gross Sales Termination Option set forth herein, notwithstanding any prior
approval by CDS of the assignment of this Agreement or the subletting of the
Premises.

 

C.             Commencing on April 7, 2003, Warehouseman will provide consulting
service for Poore Brothers. Poore Brothers will reimburse Warehouseman for
salary and benefits of $7,812.50 on a monthly basis. Relocation and monthly
management fee will be added to first (1)  year pallet fee listed in
Schedule B.If warehouse contract does not commence by December 1, 2003 or a
mutually agreed upon date, Poore Brothers will pay Warehouseman $25,000 for
relocation and $6,500 for the monthly management fee.

 

D.            Warehouse Services Agreement needs to be executed no later than
August 1. Warehouseman needs 90 days prior to move in date to effectively
start-up the operation.

 


III.        PROGRAM SCOPE; SERVICE LEVEL AGREEMENTS


 

The Poore Brothers/CDS Service Level Agreements 1 through 7 (collectively, the
“SLAs”), all of which are attached as Schedule C to this Agreement, constitute
an integral part of this Agreement as though fully set forth herein and describe
the parties performance obligations under this Agreement. The terms of the SLAs
are material terms for purposes of Section XVIII(B) of this Agreement.

 


IV.       WAREHOUSE


 

A.           Unless otherwise agreed by Poore Brothers in writing, the warehouse
comprising approximately 100,000 square feet and located at 1955 W. Lancaster
Street, Suite 1, Bluffton, IN 46714 (the “Warehouse”) shall be operated by
Warehouseman for the exclusive use and benefit of Poore Brothers. Warehouseman
shall promptly notify Poore Brothers of any condition respecting the Warehouse
which would prevent or otherwise inhibit its performance of the Services.

 

B.             Poore Brothers shall have full access to the Warehouse at all
times and shall have the right to examine, inspect, inventory and count all or
any of its goods. If Poore Brothers desires access outside of normal business
hours, Poore Brothers will coordinate access with Warehouseman.

 

C.             Warehouseman shall be responsible for all operating expenses and
handling fees in connection with the operation of the Warehouse, except for
rent, utilities, dock doors, seals, levelers, restraints , HVAC system and
common area charges and real estate taxes unless expenses are due to
Warehouseman’s neglect.

 

D.            Warehouseman shall maintain the Warehouse in a good and orderly
condition and shall comply with the storage conditions and sanitation and
housekeeping standards established by the American Institute of Baking from time
to time. Warehouseman shall be responsible for any such related costs to comply.
AIB audit cost will be paid by Poore Brothers.

 

2

--------------------------------------------------------------------------------


 

E.              Notwithstanding anything to the contrary contained herein, in
the event the Federal Food & Drug Administration or any other governmental
authority or entity (hereinafter “other agency”) determines that the Warehouse
is not a fit space for the storage of Poore Brothers products or food products
in general and such condition resulted from some action or omission of
Warehouseman, Warehouseman shall either (1) bring the Warehouse into compliance
within sixty (60) days of written notice of such determination, or (2) store the
Poore Brothers products, which are the subject of this Agreement, at a
substitute facility during that portion of the Term in which either the Federal
Food &Drug Administration or other agency’s determination of lack of fitness
remains in effect. Any charges over and above the charges herein which may be
incurred by Warehouseman by virtue of providing substitute storage space shall
be the responsibility of Warehouseman. Furthermore, when notice of unsuitable
conditions is delivered to the Warehouseman by any governmental authority or
entity, the Warehouseman must immediately notify Poore Brothers and provide
Poore Brothers with a copy of any letter, report or order which the Warehouseman
may have received from such governmental authority or entity.

 


V.           RELATIONSHIP; SHIPPING


 

Warehouseman shall operate at all times as a warehouseman under the Uniform
Commercial Code as adopted in the State of Indiana. Poore Brothers shall not
ship goods to Warehouseman as a named consignee. Shipments will be consigned to
Poore Brothers c/o Warehouseman.

 


VI.       TENDER FOR STORAGE


 

All goods tendered for storage shall be delivered at the Warehouse in a
segregated manner, properly marked and packaged for handling. Poore Brothers
shall furnish or cause to be furnished to Warehouseman, at or prior to such
delivery, a manifest showing goods to be kept and accounted for separately.

 


VII. TRANSFER; REMOVAL OF GOODS


 

A.           Instructions to transfer goods on the books of Warehouseman shall
not be effective until delivered to and received by Warehouseman, and all
charges up to the time transfer is made shall be chargeable to Poore Brothers.

 

B.             Warehouseman may, without notice, move goods within the
Warehouse. Warehouseman shall not, except as provided in Section VII(C), move
goods to another location without the prior written consent of Poore Brothers.

 

C.             If, as a result of the quality or conditions of goods of which
Warehouseman had no notice at the time of deposit, goods are a hazard to other
property, the Warehouse or persons, Warehouseman shall immediately notify Poore
Brothers and Poore Brothers shall thereupon claim its interest in such goods and
remove them from the Warehouse at Poore Brothers expense.

 


VIII.  HANDLING


 

A.           Handling rates and charges set forth in Schedule B shall cover
ordinary labor and administration involved in receiving goods at the Warehouse
door or dock, placing goods in storage and returning goods to the Warehouse door
or dock.

 

B.             Receiving of inbound shipments will be on a mutually agreed upon
schedule utilizing drop trailers. Outbound shipments will be coordinated between
Poore Brothers, Warehouseman and Transportation Services Provider.

 

3

--------------------------------------------------------------------------------


 


IX.       DELIVERY REQUIREMENTS


 

No goods shall be delivered or transferred except upon receipt by Warehouseman
of complete instructions properly authorized and executed by Poore Brothers.

 


X.           INBOUND SHIPMENTS


 

A.           Warehouseman shall promptly notify Poore Brothers of any known
discrepancy on inbound shipments and shall protect Poore Brothers interest by
placing an appropriate notation on the delivering carrier’s shipping documents.
Returned goods shall be governed by Poore Brothers returned goods policy, a copy
of which is attached as Schedule D to this Agreement.

 

B.             Warehouseman shall immediately notify Poore Brothers if any goods
are tendered that, because of infestation, contamination or damage, might cause
infestation, contamination or damage to the Warehouse or other goods stored
therein. Warehouseman and Poore Brothers shall determine whether any such goods
should be refused. Warehouseman shall have no liability for any demurrage,
detention, transportation and other charges by virtue of any such refusal by
Poore Brothers, unless the infestation, contamination, or damage is the result
of a negligent action or omission of the Warehouseman or a violation of the
procedures set forth in this Agreement.

 


XI.       LIABILITY


 

A.           Warehouseman shall be liable for damages or the loss of or injury
to goods stored or handled and caused by Warehouseman’s failure to exercise such
care in regard to the goods as a reasonably careful warehouseman would exercise
under like circumstances.

 

B.             Warehouseman shall not be liable for damages for any delay or
failure in the performance of this Agreement resulting from any cause, except
financial, beyond its control, such as acts of God, fires, explosions, floods,
wars, sabotage, riots or governmental action.

 


XII.  LEGAL LIABILITY INSURANCE


 

During the Term, Warehouseman shall maintain at its expense a warehouseman’s
legal liability insurance policy acceptable to Poore Brothers, including,
without limitation, coverage for mysterious disappearance and employee
infidelity. Such policy shall include general liability coverage of at least
$2,000,000, employer’ liability coverage of at least $1,000,000 and statutory
workers’ compensation coverage. The cancellation or termination of this
Agreement by either party hereto shall not affect the insurance coverage for
losses occurring during the Term. Attached to this Agreement as Schedule E is a
certificate of insurance from an insurance carrier with a minimum rating by A.M.
Best of A.VII., evidencing such insurance coverage and naming Poore Brothers as
an additional insured, which certificate shall provide that such insurance shall
not be canceled or altered without thirty (30) days advance written notice to
Poore Brothers.

 


XLLI.  NOTICE OF LOSS; DAMAGE CLAIM


 

A.           The Warehouseman shall promptly notify Poore Brothers of any loss
or damage, howsoever caused, to goods stored or handled.

 

B.             All claims by Poore Brothers relating to the losses or damages
disclosed as a result of a Poore Brothers physical inventory reconciliation, as
described in Schedule A, shall be presented in writing to the Warehouseman.

 

Warehouseman shall reimburse Poore Brothers for any losses or damages to goods
in an amount equal to manufactured price for such goods. Warehouseman will
receive a loss allowance of .125% of  quarterly cases received. This will be
reviewed on an annual basis.

 

4

--------------------------------------------------------------------------------


 


XIV.  RECORDS


 

A.           Warehouseman shall maintain an accurate count of all shipments of
goods into and out of the Warehouse. Warehouseman shall report to Poore Brothers
the count taken on each inbound and outbound shipment and, once reported to
Poore Brothers, such count shall establish the number of cases and/or pallets
received or shipped unless other documentation can prove to the contrary.

 

B.             Warehouseman shall maintain complete and accurate books and
records, recording all inbound and outbound shipments, so as to produce a
continuous balance that shows the number of cases or pallets of each Poore
Brothers product that should be in the Warehouse, based on the Warehouseman’s
count, at any given time.

 

C.             Books and records maintained by Warehouseman shall be reconciled
by Warehouseman with parallel books and records to be maintained by Poore
Brothers as outlined in Schedule A, which reconciliation shall occur at least
once every four (4) or five (5) weeks depending on the period used for Poore
Brothers monthly financial reporting purposes. The results of this
reconciliation shall be provided to Poore Brothers within 5 working days of
period-end.

 

D.            Upon request, Poore Brothers shall have the right to examine all
of the books and records maintained by  Warehouseman in connection with this
Agreement.

 


XV.   INDEPENDENT CONTRACTOR


 

A.           Warehouseman is performing the Services as an independent
contractor of Poore Brothers. Nothing contained in this Agreement shall be
construed to place Poore Brothers and Warehouseman in a relationship as
partners, joint venturers, employer/employee or principal/agent, nor shall
Warehouseman be considered in any sense an affiliate or subsidiary of Poore
Brothers. Warehouseman shall not have any authority to create or assume in Poore
Brothers name or on its behalf any obligation, express or implied, or to act or
purport to act as Poore Brothers agent or legally empowered representative for
any purpose whatsoever.

 

B.             All of Warehouseman’s personnel shall be considered employees of
Warehouseman and under no circumstances shall they be construed or considered to
be employees or agents of Poore Brothers.

 

C.             Warehouseman shall pay and discharge, at its expense, any and all
expenses, charges, fees and taxes arising out of or incidental to the carrying
on of its business including, without limitation, workmen’s compensation,
unemployment insurance and social security taxes levied or assessed with respect
to employees of Warehouseman.

 


XVI.           COMPLIANCE WITH LAWS, ORDINANCES, RULES AND REGULATIONS


 

Warehouseman shall comply with all applicable laws, ordinances, rules and
regulations of federal, state, local and other governmental authorities and
entities governing the performance of the Services.

 

5

--------------------------------------------------------------------------------


 


XVII.           REPRESENTATIONS AND WARRANTIES


 

A.           Poore Brothers represents and warrants that neither the execution
and delivery of this Agreement, nor any other document, agreement, certificate
and instrument to which it is a party or by which it is bound in connection
herewith or therewith, nor the consummation of the transactions contemplated
hereunder or thereunder, or the compliance with or performance of the terms and
conditions herein or therein will result in the creation or imposition of any
material lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of Poore Brothers except as permitted in or anticipated by
this Agreement, or is prevented by, limited by, conflicts with or will result in
the breach or violation of or a default under the terms, conditions, or
provisions of (1) its certificate or articles of incorporation or by-laws and
other organic documents, (2) any material indenture, evidence of indebtedness,
loan or financing agreement, or other agreement or instrument of whatever nature
to which it is a party or by which it is bounds, or (3) any provision of any
existing law, rule regulation, order, writ, injunction or decree of any court or
governmental authority to which Poore Brothers is subject.

 

B.             Poore Brothers represents and warrants that (l) it is a
corporation duly organized and validly existing under the laws of the State of
Delaware, and it is authorized to do business in each other jurisdiction wherein
its ownership of property or conduct of business legally requires such
authorization, licensing or qualification, and (2) it has all requisite power,
authority, franchises, permits and licenses to (a) execute and deliver this
Agreement and other document, agreement, certificate or instrument necessary to
consummate the transactions and perform its obligations hereunder and (b) to own
its properties and assets and to carry on and conduct its business as presently
conducted. All necessary action to authorize the execution, delivery and
performance of this Agreement and to consummate the transactions contemplated
hereunder has been taken by Poore Brothers.

 

C.             Warehouseman represents and warrants that neither the execution
and delivery of this Agreement, nor any other document, agreement, certificate
and instrument to which it is a party or by which it is bound in connection
herewith or therewith, nor the consummation of the transactions contemplated
hereunder or there under or the compliance with or performance of the terms and
conditions herein or therein will result in the creation or imposition of any
material lien, charge or encumbrance or any nature whatsoever upon any of the
property or assets of Warehouseman except as permitted in or anticipated by this
Agreement, or is prevented by, limited by, conflicts with or will result in the
breach or violation of or a default under the terms, conditions or provisions of
(1) its certificate or articles of incorporation or by-laws and other organic
documents, (2) any material indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument of whatever nature to
which it is a party of by which it is bound, or (3) any provision of any
existing law, rule, regulation, order, writ, injunction or decree of any court
or governmental authority to which Warehouseman is subject.

 

D.            Warehouseman represents and warrants that (1) it is a corporation
duly organized and validly existing under the laws of the State of Pennsylvania,
and it is authorized to do business in each other jurisdiction wherein its
ownership of property or conduct of business legally requires such
authorization, licensing or qualification, and (2) it has all requisite power,
authority, franchises, permits and licenses to (a) execute and deliver this
Agreement and any other document, agreement, certificate or instrument necessary
to consummate the transactions and perform its obligations hereunder and (b) to
own its properties and assets and to carry on and conduct its business as
presently conducted or proposed to be conducted. All necessary action to
authorize the execution, delivery, and performance of this Agreement and to
consummate the transactions contemplated hereunder has been taken by
Warehouseman.

 


XVIII.               TERMINATION


 

A.           Either party may terminate this Agreement if the other party has
failed to perform any material term, condition or obligation hereof (including,
without limitation, the terms of the SLAs) to the satisfaction

 

6

--------------------------------------------------------------------------------


 

of the terminating party and has failed to correct the same within thirty (30)
days after receipt of written notice of such failure given by such terminating
party.

 

B.             Either party may terminate this Agreement if the other party (1)
fails to vacate an involuntary bankruptcy, insolvency, or reorganization
petition for an agreement or composition with creditors filed against such party
within sixty (60) days after the date of such filing, or files such petition on
a voluntary basis; (2) makes an assignment or transfer for the benefit of
creditors; (3) fails to vacate the appointment or a receiver or trustee for such
party or for any interest in such party’s business within sixty (60) days after
such appointment; or (4) permits an attachment to be levied against and remain
outstanding on the Warehouseman for more than sixty (60) days

 

C.             Upon termination of this Agreement pursuant to this
Section XVIII, both parties shall cooperate fully in the orderly transition of
the Services to another warehouseman.

 


XIX.           ASSIGNMENT


 

Neither party shall, without the prior written consent of the other party (which
consent shall not be unreasonably withheld), assign this Agreement by operation
of law or otherwise. Notwithstanding the foregoing consent requirement, but
without releasing the parties of their obligations under this Agreement, either
party may assign this Agreement to one of its wholly-owned affiliates.

 


XX. APPLICABLE LAW


 

This Agreement shall be governed by, enforced, interpreted and construed under
the laws of the State of Indiana. Venue for any action to enforce this Agreement
shall be in the County of Wells, State of Indiana for any such action filed in
state court or in the United States District Court for the District in which the
Warehouse is located for any such action filed in federal court.

 


XXI.           MEDIATION


 

All disputes, claims and other matters in controversy arising directly or
indirectly out of or related to this Agreement, or the breach thereof, whether
contractual or non-contractual, shall be submitted first to voluntary mediation,
by written notice to the other party or parties. In the mediation process, the
parties will try to resolve their differences voluntarily with the aid of an
impartial mediator, who will attempt to facilitate negotiations. The mediator
will be selected by agreement of the parties. If the parties can not agree on a
mediator, a mediator will be designated by the American Arbitration Association
in the location of Fort Wayne, IN (“AAA”) at the request of a party. The
mediation will be conducted as specified by the mediator and agreed upon by the
parties. The parties agree to discuss their differences in good faith and to
attempt, with the assistance of the mediator, to reach an amicable resolution of
the dispute. The mediation will be treated as a settlement discussion and,
therefore, will be confidential. The mediator may not testify for either party
in any later proceeding relating to the dispute. No recording or transcript
shall be made of the mediation proceedings. Each party will bear its own costs
in the mediation. The fees and expenses of the mediator will be shared equally
by the parties. If a dispute can not be resolved within ninety days after the
written notice beginning the mediation process (or a longer period, if the
parties agree to extend the mediation), the mediation shall terminate and the
parties shall have the right to file a judicial proceeding in a court with
competent jurisdiction seeking equitable or injunctive relief after the
expiration of said ninety day or extended period.

 

7

--------------------------------------------------------------------------------


 


XXII.       NOTICE


 

Any notice or other communication required or permitted to be given under this
Agreement shall be in writing (including facsimile or similar transmission) and
mailed (by U.S. certified mail, return receipt requested, postage prepaid), sent
or delivered (including by way of overnight courier service):

 

 

If to Poore Brothers, addressed to:

 

Vice, President, Supply Chain Management
Poore Brothers, Inc.
3500 S. LaCometa Drive
Goodyear, AZ 85338
Telephone: 623-932-6230
Fax: 623-925-1312

 

If to Warehouseman, addressed to:

 

President
Customized Distribution Services, Inc.
20 Harry Shupe Boulevard
Wharton, New Jersey 07885
Telephone: 973-366-5090
Fax: 973-366-2769

 

 

or to such other address as Poore Brothers or Warehouseman shall give notice to
the other by like means. All such notices, demands, and communications, if
mailed, shall be effective upon the earlier of (1) actual receipt by the
addressee, (2) the date shown on the return receipt of such mailing, or (3)
three days after deposit in the mail. All such notices, demands, and
communications, if not mailed, shall be effective upon the earlier of (1) actual
receipt by the addressee, (2) with respect to facsimile and similar electronic
transmission, the earlier of (a) the time that electronic confirmation of a
successful transmission is received, or (b) the date of transmission, if a
confirming copy of the transmission is also mailed as described above on the
date of transmission, and (3) with respect to delivery by overnight courier
service, the day after deposit with the courier service, if delivery on such day
by such courier is confirmed with the courier or the recipient orally or in
writing.

 


XXIII.  MISCELLANEOUS PROVISIONS


 

A.           The headings contained herein are inserted for convenience only and
shall not be deemed to have any substantive meaning.

 

B.             If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable in any manner, the
remaining provisions of this Agreement shall nonetheless continue in full fume
and effect without being impaired or invalidated in any way. In addition, if any
provision of this Agreement may be modified by a court of competent jurisdiction
such that it may be enforced, then that provision shall be so modified and as
modified shall be fully enforced.

 

C.             Except as otherwise stated in this Agreement, this Agreement
contains the entire understanding of the parties respect to its subject matter,
and supersedes all prior or contemporaneous agreements, understandings and
negotiations. No modification or alteration of this Agreement shall be deemed
effective unless in writing and signed by the parties.

 

8

--------------------------------------------------------------------------------


 

D.            The terms used in this Agreement, regardless of the number and
gender in which they are used, shall be construed to include the other number
(singular or plural), and other genders (masculine, feminine or neuter), as the
context or sense of this Agreement or any paragraph or clause may require.

 

E.              This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which shall constitute one
Agreement. The signature of any party to any counterpart shall be deemed to be a
signature to, any may be appended to, any other counterpart. Telecopied
signatures shall be deemed effective as originals.

 

F.              Each party agrees to sign and deliver all documents,
instruments, certificates and applications reasonably necessary to consummate
the transactions contemplated by this Agreement.

 

G.             Each of the parties acknowledges that they and their counsel have
reviewed this Agreement and suggested changes to its language. Therefore, any
rule of construction that any ambiguity shall be construed against the drafter
of this Agreement shall not apply in interpreting the provisions of this
Agreement.

 

H.            This Agreement is solely for the benefit of the parties hereto and
shall not confer upon third parties any remedy claims or actions or other right.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first set forth above.

 

 

POORE BROTHERS, INC.

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

CUSTOMIZED DISTRIBUTION SERVICES, 1NC.

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------